—Judgment, Supreme Court, New York County (Allen G. Alpert, J.), rendered June 7, 1991, convicting defendant, after a jury trial, of four counts of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to two sets of concurrent terms of 3 Vi to 7 years, each set to run consecutively to the other, unanimously modified, as a matter of discretion in the interest of justice, to the extent of making all terms run concurrently, and otherwise affirmed.
We find the sentence excessive to the extent indicated. We have considered defendant’s other arguments and find them to be without merit. Concur — Carro, J. P., Rosenberger, Ellerin, Kupferman and Asch, JJ.